Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 June 2022 has been entered.
DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 07 June 2022.
Claim 1 is amended by the Applicant.
Claims 2 and 3 are newly presented by the Applicant.
Claim 3 is amended by an approved Examiner's Amendment.
Claims 1-3 are currently pending.
Claims 1-3 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Examiner notes, the structure which performs the function of satisfying the limitation of, “wherein the propeller fan is configured such that, in operation, when a wind speed at the outer peripheral portion is VI and a wind speed at the inner peripheral portion is V2, each chord length of the plurality of blades is configured such that a relational formula of V1≤V2 x 2.0” is interpreted to be the configuration of the blade chord length which provides an opening between the inner peripheral portion having a plurality of blade elements arranged at a predetermined interval, and the outer peripheral portion that is formed as one blade surface.
Terminal Disclaimer
The terminal disclaimer filed on 29 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application number 15911649 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Ebert-Zavos 703-716-1191 on June 28, 2022. 
The application has been amended as follows: 
 Claim 3. (Currently Amended) A propeller fan comprising:
a hub that has a side surface around a central axis; and
a plurality of blades that are provided on the side surface of the hub, wherein 
a blade of the plurality of blades includes an inner peripheral portion that is located on a side of a base connected to the hub of the blade, and an outer peripheral portion that is located on a side of an outer edge of the blade, 
the outer peripheral portion is formed as one blade surface, 
the inner peripheral portion includes a plurality of blade elements arranged at a predetermined interval, 
a ratio r/R in which a radius r which is a distance from the central axis to a boundary between the inner peripheral portion and the outer peripheral portion and a radius R which is a distance from the central axis to the outer edge of the blade is 0.4 or less, and
wherein a relational expression of Lmin/L0 ≥ 0.1 is satisfied, where a total chord length of the plurality of blade elements is LO, and a minimum one of the chord lengths of the plurality of blade elements is Lmin, and
wherein the outer peripheral portion increases in width as the outer peripheral portion extends towards the outer edge of the blade, and
wherein the propeller fan is configured such that, in operation, when a wind speed at the outer peripheral portion is VI and a wind speed at the inner peripheral portion is V2, each chord length of the plurality of blades is configured such that a relational formula of V1≤V2 x 2.0 is satisfied.
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
In combination with the other structures required by the independent claims, the inclusion of:
Regarding Claims 1 and 3:
a ratio r/R in which a radius r which is a distance from the central axis to a boundary between the inner peripheral portion and the outer peripheral portion and a radius R which is a distance from the central axis to the outer edge of the blade is 0.4 or less, and
wherein the outer peripheral portion increases in width as the outer peripheral portion extends towards the outer edge of the blade, and
wherein the propeller fan is configured such that, in operation, when a wind speed at the outer peripheral portion is VI and a wind speed at the inner peripheral portion is V2, each chord length of the plurality of blades is configured such that a relational formula of V1≤V2 x 2.0 is satisfied;
Regarding Claim 2:
a first height on a most positive pressure side in the center axis direction, in a portion connecting the first blade element and the side surface of the hub is positioned between a second height on a most negative pressure side in the center axis direction, in a portion connecting the second blade element and the side surface of the hub, and a third height on a most positive pressure side in the center axis direction, in the portion connecting the second blade element and the side surface of the hub, and
wherein the propeller fan is configured such that, in operation, when a wind speed at the outer peripheral portion is VI and a wind speed at the inner peripheral portion is V2, each chord length of the plurality of blades is configured such that a relational formula of V1≤V2 x 2.0 is satisfied;
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Havel et al (US 7014425 B2).
The Examiner notes, Havel et al is considered the closest prior art, but does not teach the limitations as described above.
Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567. The examiner can normally be reached Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745